NO. 07-11-0097-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   MARCH 29, 2011

                         ______________________________


                           JASON BLAKENEY, APPELLANT

                                           V.

                  JAMES GRIMES, WARDEN, ET AL., APPELLEES


                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                NO. 96,486-A; HONORABLE DAN L. SCHAAP, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Jason Blakeney, an inmate proceeding pro se, filed a notice of appeal

from the trial court's judgment in favor of Appellees, James Grimes, Warden, et al. This

Court advised Appellant by letter dated March 4, 2011, among other details, that his

appeal had been docketed. On March 10, 2011, Appellant filed correspondence with

the Clerk of this Court expressing his desire not to "move for appeal" in this case. This

Court interprets Appellant's correspondence as a voluntary request to dismiss his
appeal. See Tex. R. App. P. 42.1(a)(1). Without passing on the merits of this appeal,

we dismiss this appeal.


      Accordingly, this appeal is dismissed.




                                               Patrick A. Pirtle
                                                   Justice




                                           2